—In two related actions, inter alia, to recover damages for false arrest, false imprisonment, and malicious prosecution, the plaintiffs in Action Nos. 1 and 2 *755appeal from a judgment of the Supreme Court, Westchester County (Silverman, J.), entered March 4, 1997, which, upon a jury verdict, is in favor of the defendants and against them.
Ordered that the judgment is affirmed, with costs.
The jury’s verdict was based upon a fair interpretation of the evidence and we discern no reason to disturb it (see, Nicastro v Park, 113 AD2d 129).
The plaintiffs’ remaining contentions are without merit. O’Brien, J. P., Santucci, Joy and McGinity, JJ., concur.